Title: From Alexander Hamilton to James McHenry, 30 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York August 30th. 1799—
          
          The enclosed letter in recommendation of Mr. Richard Van Der Burgh is from a Gentleman in whom I have confidence. I wish the young Gentleman to be placed on the list which I sent you some days ago, of candidates for appointments in the twelfth regiment. I would thank you to put him before the last mentioned person on that list—
          With great respect &c: &c:
          Secretary of War
        